1   This memorandum opinion was not selected for publication in the New Mexico Reports. Please
 2   see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum opinions.
 3   Please also note that this electronic memorandum opinion may contain computer-generated
 4   errors or other deviations from the official paper version filed by the Court of Appeals and does
 5   not include the filing date.

 6 IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO


 7 ROBERT E. GREGORY,

 8          Plaintiff-Appellant,

 9 v.                                                                           No. 29,318

10 TERESA MARR,

11          Defendant-Appellee.


12 APPEAL FROM THE DISTRICT COURT OF DOÑA ANA COUNTY
13 Jerald A. Valentine, District Judge


14 Robert E. Gregory
15 El Paso, TX

16 Pro Se Appellant

17   Madison, Harbour & Mroz, P.A.
18   Michael H. Harbour
19   Sean P. McAfee
20   Albuquerque, NM

21 for Appellee


22                                 MEMORANDUM OPINION
1 VIGIL, Judge.

2        Plaintiff appeals the order granting summary judgment in favor of Defendant.

3 We proposed to affirm in a calendar notice. We have received a memorandum in

4 support from Appellee. Appellant has not filed any opposition to our proposed

5 calendar notice, and the time for doing so has passed. “Failure to file a memorandum

6 in opposition constitutes acceptance of the disposition proposed in the calendar

7 notice.” Frick v. Veazey, 116 N.M. 246, 247, 861 P.2d 287, 288 (Ct. App. 1993).

8 Therefore, for the reasons discussed in our calendar notice, we affirm the decision of

9 the district court.


10     IT IS SO ORDERED.
11                                              ________________________________
12                                              MICHAEL E. VIGIL, Judge
13 WE CONCUR:


14 __________________________________
15 JONATHAN B. SUTIN, Judge


16 __________________________________
17 LINDA M. VANZI, Judge




                                            2